Case: 12-20147       Document: 00512170094         Page: 1     Date Filed: 03/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 11, 2013

                                       No. 12-20147                        Lyle W. Cayce
                                                                                Clerk

MARINER ENERGY, INCORPORATED; MARINER ENERGY RESOURCES
INCORPORATED,

              Plaintiffs - Appellees

v.

DEVON ENERGY PRODUCTION COMPANY, L.P.

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:08-CV-658


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for essentially the reasons
given by the district court in its Memorandum and Order filed February 11,
2010, Mariner Energy, Inc. v. Devon Energy Prod. Co., 690 F. Supp. 2d 558 (S.D.
Tex. 2010), and its Memorandum and Order filed August 3, 2011.
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.